Name: 2000/748/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 177 of 5 October 1999 on the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 128 and E 128 B) (Text with EEA relevance)
 Type: Decision
 Subject Matter: employment;  labour market;  documentation;  social protection;  economic geography
 Date Published: 2000-12-01

 Avis juridique important|32000D07482000/748/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 177 of 5 October 1999 on the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 128 and E 128 B) (Text with EEA relevance) Official Journal L 302 , 01/12/2000 P. 0065 - 0070Decision No 177of 5 October 1999on the forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 128 and E 128 B)(Text with EEA relevance)(2000/748/EC)THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community(1), under which it is the duty of the Administrative Commission to deal with all administrative questions or questions of interpretation arising fom Regulation (EEC) No 1408/71 and subsequent Regulations,Having regard to Article 2(1) of Council Regulation (EEC) No 574/72 of 21 March 1972, under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the Regulations,Having regard to Decision No 165 of 30 June 1997 laying down and adapting certain model forms necessary for the application of the said Regulations,Whereas:(1) Forms E 128 and E 128 B are to be amended in order to take account of Council Regulation (EC) No 307/1999 of 8 February 1999 which extended to students the provisions governing entitlement to sickness benefits in kind.(2) The Agreement on the European Economic Area of 2 May 1992, as supplemented by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area.(3) By Decision of the EEA Joint Committee, the model forms necessary for the application of Regulations (EEC) No 1408/71 and (EEC) No 574/72 shall be adapted and used within the European Economic Area.(4) For practical reasons, identical forms should be used within the Community and within the European Economic Area.(5) The language in which the forms should be drawn up has been decided by Recommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. Forms E 128 and E 128 B, concerning benefits in kind required during a stay in a Member State without imposing a condition of immediate need, as contained in Decision No 165 of 30 June 1997, shall be replaced by the attached models.2. The competent authorities of the Member States shall make available to those concerned (rightful claimants, institutions, employers, etc.) the forms according to the attached models.3. Each form shall be available in the official languages of the Community and laid out in such a manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimants, institution, employer, etc.) to receive the printed form in their own language.4. This Decision shall be published in the Official Journal of the European Communities. It shall be applicable from the first day of the month following its publication.The Chairman of the Administrative CommissionJorma PerÃ ¤lÃ ¤(1) OJ L 149, 5.7.1971, p. 2.>PIC FILE= "L_2000302EN.006702.EPS">>PIC FILE= "L_2000302EN.006801.EPS">>PIC FILE= "L_2000302EN.006901.EPS">>PIC FILE= "L_2000302EN.007001.EPS">